Balletta, J.,
concurs in part and dissents in part and votes to dismiss the appeal from the order dated May 14, 1987, and to affirm the order dated April 10, 1987, with the following memorandum: The majority takes the position that a question of fact exists with respect to the respondents’ negligence. I disagree and vote to affirm the order of Justice Lonschein, which granted the respondents’ motion for summary judgment dismissing the complaint as against them.
Without disputing the principle that negligence cases, by their very nature, do not customarily lend themselves to summary judgment resolutions (see, Ugarizza v Schmieder, 46 NY2d 471, 475-476), in the instant case the plaintiff has failed to come forward with proof in admissible form that the respondent Sheri Reichler stopped suddenly (Zuckerman v City of New York, 49 NY2d 557). Neither the codefendants nor the plaintiff saw Reichler stop suddenly and the plaintiffs allegations of negligence are unsupported by depositions or affidavits by persons with actual knowledge as to either the suddenness of Reichler’s stop or the falsity of her version of how she was obliged to brake to avoid the unidentified turning vehicle. "[T]he court may not ordinarily weigh the credibility of the affiants unless untruths are clearly apparent” (Krupp v Aetna Life & Cas. Co., 103 AD2d 252, 262). Therefore, as Reichler’s version is undisputed by any acceptable evidence, no triable issues of fact are raised as to her negligence and the court correctly dismissed the plaintiffs complaint as against the respondents.